DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 07/08/22 is acknowledged and has been entered.  Claims 1, 8 and 10 have been amended.  Claim 2 has been cancelled.  Claims 11-15 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 1 and 3-10 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 the recitation “a multi-array of vertically aligned conducting material wires” is vague and indefinite because it is unclear if the applicant is referring to the multi-array recited in amended claim 1 or if the applicant intends another array.  Please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sierks et al (US 2014/0011691) in view of Kumta et al (US 2014/0255952).
 Sierks et al discloses a biosensor device comprising a microelectrode array platform containing an array of conductive material sensing sites wherein each sensing site is comprised of working and counter electrodes and a nanopourous membrane overlaid on the platform wherein the membrane form nanowells wherein each nanowell comprises nhs (immobilization agent) which interacts with antibody to immobilize the antibody to the electrodes wherein the antibody binds to a biomarker of a neurodegenerative disease such as tau proteins (same protein as instant recited in claim 5) (e.g. figures 9A-D, para’s 0005, 0007, 0010-0011, 0021-0022, 0044-0047, 0050, 0073-0074, .  Sierks et al discloses that the binding of the biomarker in a sample to the antibody to cause a change in electrochemical impedance (e.g. para’s 0047, 0050, 0083, 0119, 0125, 0139).  Sierks et al discloses that the sample can be a blood, serum or csf sample (e.g. para’s 0006-0007, 0011, 0013, 0036, 0078, 0082, 0085).  Sierks et al discloses that that conducting material can comprises an element such as gold or platinum (e.g. para 0018).  Sierks et al discloses the conducting material can comprise an epoxy (e.g. para’s 0019, 0026, 0051, 0062).  Sierks et al discloses that the device can simultaneously detect a plurality of various markers (e.g. para 0047, 0050).
Sierks et al differs from the instant invention in failing to teach the conducting material comprises a multi-array of vertically aligned conducting material wires and the antibody comprises biotin and the immobilized agent is streptavidin.
Kumta et al teaches a portable, ex-situ system for determining the presence of biomarkers using electrochemical impedance (The biosensor can be used as an in-situ or an ex-situ device to detect and measure the presence of the target clinical markers, Abstract,  For example, biosensors have been developed which exhibit quick response times, are less expensive, small, portable, and easy to use, thereby making them amenable to point-of-care testing, Para.(0006); In certain other embodiments, the biosensor composite can be employed ex-situ, (e.g. para 0021). This invention relates to novel ,degradable carbon nanotube array-containing composites as impedimetric. Biosensors for clinical marker detection, methods for preparation and uses therefor (e.g. para 0026).  Kumta et al discloses the device comprises a conductive material interface having a surface comprising an epoxy substrate (e.g. para 0057).  Kumta et al discloses that avidin is used as an immobilization agent for biotinylated antibodies wherein the antibodies are for the biomarker (e.g. para’s 0009, 0011, 0028). Kumta et al discloses that carbon nanotube posts are grown on a Si-wafer using a chemical vapor deposition process.  The carbon nanotube may be annealed to remove amorphous carbon that may be present.  The annealed posts then may be removed, e.g., peeled from the Si-wafer, mounted on a non-conducting material, such as epoxy, degassed and allowed to cure (e.g. para 0034).  Kumta et al discloses that the carbon nanotubes can be single-walled or multi-walled or combinations thereof.  Kumta et al discloses that in general, carbon nanotubes are deposited or grown on a surface of a substrate. The carbon nanotubes can be vertically aligned on the substrate ,e.g., perpendicular to the surface (planar surface) of the substrate(e.g. para 0027). The conditions for carbon nanotube.   Kumta et al discloses that the carbon nanotubes are cast in the epoxy and contacted with wires (e.g. para 0057).   Electrode position and Au nanoparticle functionalization can vary. In general, the Au-coated carbon nanotube electrodes in accordance with the invention may be prepared by growing carbon nanotubes on a substrate, electro depositing Au on the surface of the carbon nanotubes and treating the Au-coated electrodes with avidin followed by biotinylated antibody (e.g. para 0032).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a material interface having and substrate and to incorporate vertically aligned arrayed nanotubes cast in epoxy with a wire, and include avidin and biotin such as taught by Kumta et al into the impedance device of Sierks et al because Kumta et al teaches that this provides for impedance-based devices that are extremely sensitive to interfacial binding events and that the approach for carbon nanotube growth allows for conditions to be modified to achieve specific properties to fit the needs for sensor integration (e.g. para’s 0006-0007).  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating vertically aligned arrayed nanotubes, epoxy, avidin and biotin such as taught by Kumat et al into the impedance device of Sierks et al.
          With respect to the limitation “portable, ex-situ” as currently recited.  Sierks et al teaches the biosensor is designed so that it can be used in a physician’s office (e.g. para 0013).  Thus, Sierks et al teaches the biosensor is an ex-situ system and the device would be moved into the physicians office and is therefore portable.  
  With respect to the recitations “the bodily fluid sample derived from the patient  and in contact with the antibody and/or aptamer, wherein the system is structured such that in its use, a change in electrochemical indicates of the presence of the one or more target biomarkers related to brain injury or disease in the bodily fluid sample, and wherein the system is structured such that in its use no change in electrochemical impedance indicates of the absence of the one or more target biomarkers related to brain injury or disease in the bodily fluid sample” as currently recited in claim 1. This is intended use of the system and a recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and since the modified system (device) of Sierks et al disclose the same components as the instantly recited claims, the modified system (device) of Sierks reads on the instantly recited claims and is capable of indicating a presence or absence of the biomarkers.  Regardless, Sierks et al teaches the sample and the binding of the biomarkers to the antibody which cause a change in electrochemical impedance and therefore is structured to indicate the presence or absence of the biomarkers while in use.
            With respect to claim 10 and the recitation of “arranged in a concentric configuration”.  Kumta et al teaches that the impedance spectra was detected in a semicircle diameter and further It would have been obvious to one of ordinary skill in the art at the tiling date of the invention to incorporate a concentric configuration, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 07/08/22 have been fully considered but they are not persuasive.  
            112(b) Rejections:
            Applicant argues that claim 8 has been amended to substitute “the multi-array of vertically aligned conducting material wires” with “a multi-array of vertically aligned conducting material wires and therefore claim 8 as amended overcomes this rejection.
This argument is not found persuasive because claim 1 was also amended to recite “ a multi-array of vertically aligned conducting material wires cast in the epoxy substrate and this causes confusion if the applicant is referring to the multi-array recited in amended claim 1 or if the applicant intends another array.   

103 Rejections:
Applicant argues that there is nothing in Sierks to teach or suggest a conducting material interface, an epoxy substrate and a multi-array of vertically aligned conducting material wires cast in the epoxy substrate.
This argument is not found persuasive because the applicant is arguing Sierks individually and not considering the combination of Sierks in view of Kumta.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that there would be no reason for one having ordinary skill in the art to modify Sierks based on Kumta. Sierks discloses their biosensor has several features that make it ideally suited for detecting low concentrations of specific protein morphologies in human samples, including “the nanoscale array includes a porous filter to prevent cells and other large material from blocking the antibody surface and to confine the target antigen in the porous wells” (see paragraph [0047] on page 5). Further, Sierks recites as follows with respect to the criticality of the NanoMonitor disclosed therein.
[0050] “... The notion of antibody confinement in nanoscale arrays for enhancing the antibody density and enhancing antibody-antigen interactions has been the genesis for designing the nano-template based NanoMonitor. In comparison to other electrochemical diagnostics assays currently under development, the NanoMonitors have a significant advantage as they provide demonstrate simultaneous detection of multiple protein biomarkers at clinically relevant concentrations from complex samples such as purified human serum with comparable sensitivity and specificity as that observed for synthetic samples in isotonic buffers [70-72]”.
[0051] “The NanoMonitor is comprised of three parts: the microelectrode array base platform, a nanoporous alumina membrane overlayer which forms the nanowells, and the microfluidic encapsulant to enable the lateral flow of reagents over and into the nanowells.”
Moreover, in considering the above disclosure, one having ordinary skill in the art would have no reasonable expectation of success in modifying Sierks based on Kumta to achieve the claimed invention.
This argument is not found persuasive because as stated supra it would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate vertically aligned arrayed nanotubes cast in epoxy with a wire, and include avidin and biotin such as taught by Kumta et al into the impedance device of Sierks et al because Kumta et al teaches that this provides for impedance-based devices that are extremely sensitive to interfacial binding events and that the approach for carbon nanotube growth allows for conditions to be modified to achieve specific properties to fit the needs for sensor integration (e.g. para’s 0006-0007).  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating vertically aligned arrayed nanotubes, epoxy, avidin and biotin such as taught by Kumat et al into the impedance device of Sierks et al.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/GARY COUNTS/           Primary Examiner, Art Unit 1678